Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jordan Scharf on 12 August, 2022.

Please amend claims 1, 5, 6, and 7-10 as follows:

1.	(Currently Amended) A display control device comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
acquiring moving image data obtained through moving image capturing of at least a mouth part of an utterer;
detecting a lip part from the moving image data and detect motion of the lip part;
recognizing an utterance content from the motion of the lip part;
acquiring voice data of an uttered voice of the utterer;
recognizing a voice from the voice data;
determining first recognition rate associated with the utterance content a first recognition result that is estimated based on the context of the voice data when recognizing the voice from the motion of the lip part;
determining second recognition rate associated with the utterance content a second recognition result that is estimated based on theof the utterance content when recognizing the utterance content by a voice recognition in an utterance of an identical duration to that of the motion of the lip part;
comparing the first recognition rate with the second recognition rate;
when the first recognition rate of recognizing the utterance content from the motion of the lip part is lower than the second recognition rate of recognizing the voice by the voice recognition as a result of comparing the first recognition ratesecond recognition rate to that of the motion of the lip part, generating a moving image enhanced to increase the motion of the lip part; and
controlling a display unit to display the moving image.

5.	(Currently Amended) The communication device according to claim 3, wherein,
when the first recognition rate second recognition rate of recognizing the voice by the voice recognition as a result of comparing the first recognition rate second recognition rate  to that of the motion of the lip part, after the start of the call, performing enhancement processing for having a moving image in which the lip motion is increased until the end of the call.

6.	(Currently Amended) The communication device according to claim 3, wherein,
when a calling counterpart is a calling counterpart for which the first recognition rate second recognition rate of recognizing the voice by the voice recognition as a result of comparing the first recognition rate second recognition rate to that of the motion of the lip part in a call in the past, performing enhancement processing for having a moving image in which the lip motion is increased from the start of the call.

7.	(Currently Amended) A display control method comprising:
a moving image acquisition step of acquiring moving image data obtained through moving image capturing of at least a mouth part of an utterer;
a lip detection step of detecting a lip part from the moving image data and detecting motion of the lip part;
a lip motion recognition step of recognizing an utterance content from the motion of the lip part detected by the lip detection step;
a voice acquisition step of acquiring voice data of an uttered voice of the utterer;
a voice recognition step of recognizing a voice from the voice data acquired by the voice acquisition step;
a first determining determining first recognition rate associated with the utterance content a first recognition result that is estimated based on the context of the voice data from the recognition by the voice recognition step from the motion of the lip part;
 a second determining step of determining second recognition rate associated with the utterance content a second recognition result that is estimated based on the context of the utterance content from the recognition by the lip motion recognition step in an utterance of an identical duration to that of the motion of the lip part;
a comparison step of comparing the first recognition rate with the second recognition rate;
a moving image processing step of, when the first recognition rate of the recognition by the lip motion recognition step is lower than the second recognition rate of the recognition by the voice recognition step as a result of the comparing the first recognition rate with the second recognition rate in the utterance of the identical duration to that of the motion of the lip part, generating a moving image enhanced to increase the motion of the lip part detected by the lip detection step; and416/842,811

a display control step of controlling a display unit to display the moving image generated by the moving image processing step.

8.	(Currently Amended) A non-transitory computer readable recording medium storing therein a computer program configured to cause a computer to execute:
a moving image acquisition step of acquiring moving image data obtained through moving image capturing of at least a mouth part of an utterer;
a lip detection step of detecting a lip part from the moving image data and detecting motion of the lip part;
a lip motion recognition step of recognizing an utterance content from the motion of the lip part detected by the lip detection step;
a voice acquisition step of acquiring voice data of an uttered voice of the utterer;
a voice recognition step of recognizing a voice from the voice data acquired by the voice acquisition step;
a first determining determining first recognition rate associated with the utterance content a first recognition result that is estimated based on the context of the voice data from the recognition by the voice recognition step from the motion of the lip part;
a second determining step of determining second recognition rate associated with the utterance content a second recognition result that is estimated based on the context of the utterance content from the recognition by the lip motion recognition step in an utterance of an identical duration to that of the motion of the lip part;
a comparison step of comparing the first recognition rate with the second recognition rate;
a moving image processing step of, when the first recognition rate of the recognition by the lip motion recognition step is lower than the second recognition rate of the recognition by the voice recognition step as a result of the comparing the first recognition rate with the second recognition rate in the utterance of the identical duration to that of the motion of the lip part, generating a moving image enhanced to increase the motion of the lip part detected by the lip detection step; and
a display control step of controlling a display unit to display the moving image generated by the moving image processing step.

9.	(Currently Amended) The communication device according to claim 4, wherein,
when the first recognition rate second recognition rate of recognizing the voice by the voice recognition as a result of comparing the first recognition rate second recognition rate  to that of the motion of the lip part, after the start of the call, performing enhancement processing for having a moving image in which the lip motion is increased until the end of the call.

10.	(Currently Amended) The communication device according to claim 4, wherein,
when a calling counterpart is a calling counterpart for which the first recognition rate second recognition rate recognition as a result of comparing the first recognition rate second recognition rate to that of the motion of the lip part in a call in the past, performing enhancement processing for having a moving image in which the lip motion is increased from the start of the call.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches detecting lip parts and lip motion in moving image data, acquiring voice data of an uttered voice, comparing recognition rates in the data, and modifying motion of the lip part to display a moving image, among other features.
In the context of the independent claims as a whole, however, the prior art does not teach acquiring moving image data obtained through moving image capturing of at least a mouth part of an utterer, detecting a lip part from the moving image data and detect motion of the lip part, recognizing an utterance content from the motion of the lip part, acquiring voice data of an uttered voice of the utterer, recognizing a voice from the voice data, determining a first recognition rate associated with the utterance content and a first recognition result that is estimated based on the context of the voice data when recognizing the voice from the motion of the lip part, determining a second recognition rate associated with the utterance content and a second recognition result that is estimated based on the context of the utterance content when recognizing the utterance content by a voice recognition in an utterance of an identical duration to that of the motion of the lip part, comparing the first recognition rate with the second recognition rate, when the first recognition rate of recognizing the utterance content from the motion of the lip part is lower than the second recognition rate of recognizing the voice by the voice recognition as a result of comparing the first recognition with the second recognition rate in the utterance of the identical duration to that of the motion of the lip part, generating a moving image enhanced to increase the motion of the lip part; and controlling a display unit to display the moving image.
Thus the subject matter of the independent claims is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613